Citation Nr: 0527826	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  04-41 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
unauthorized medical expenses incurred in July 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant in this case is a veteran who reportedly had 
active duty service from March 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) medical center in Boise, Idaho (VAMC).  The 
veteran testified at a Board videoconference hearing in 
August 2005.  In October 2005, a motion was granted to 
advance the veteran's appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The December 2004 statement of the case appears to base the 
denial of the veteran's claim on several factors:  that the 
veteran was not treated for a service-connected disability, 
that the conditions treated were not life-threatening, and 
that VA facilities could have provided the required 
treatment. 

The Board notes that the statement of the case includes a 
notation that the veteran is service-connected for post-
traumatic stress disorder (PTSD) with a 100 percent rating.  
However, there is no mention or discussion of the question of 
whether the veteran is permanently and totally disabled due 
to service-connected disability so as to allow for treatment 
of any condition under 38 U.S.C.A. § 1728(a)(2)(A) (West 
2002).  

Further, at the August 2005 Board hearing, the veteran 
testified that on the day in question he was unable to 
breathe and to him that was life-threatening.  He also 
testified that the private facility where he sought emergency 
room treatment (Cascade Medical Center) was approximately a 
block away whereas the nearest VA medical facility was in 
Boise, approximately 86 miles away.  The questions of whether 
a medical emergency existed and whether VA facilities were 
feasibly available are interrelated.  Cotton v. Brown, 7 
Vet.App. 325, 327 (1995).  A determination as to whether a VA 
facility was "feasibly available" must be made after 
consideration of such factors as the degree of urgency of the 
appellant's medical condition and the length of any delay 
that would have been required to obtain treatment.  Cotton v. 
Brown, 7 Vet.App. 325 (1995).  

In support of his claim, the veteran has submitted a February 
17, 2004, statement (apparently from a family nurse 
practitioner) which included an opinion that the veteran 
would have been unable to travel to Boise on the day in 
question and that it was appropriate for him to come to the 
nearest emergency facility for his complaints of shortness of 
breath and low back pain.  

In view of the above, the Board believes that further 
development of the record is necessary prior to appellate 
review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran's claims file should be 
obtained and associated with the 
reimbursement file.  After review of the 
claims file and any necessary action or 
clarification, it should be formally 
determined whether the veteran is 
permanently and totally disabled due to 
service-connected disability. 

2.  Appropriate action should then be 
taken to document the approximate 
distance from the veteran's location at 
time of onset of symptoms on the day in 
question to Cascade Medical Center and 
the approximate distance from the 
veteran's location at time of onset of 
symptoms on the day in question to the 
nearest VA medical facility.  

3.  After completion of the above, the 
veteran's file should be reviewed by a VA 
medical doctor.  

     a)  After reviewing the private 
emergency room records documenting the 
veteran's complaints, the medical 
findings, and the nature and results of 
the special tests conducted at the 
private emergency room, the VA medical 
doctor should offer an opinion as to 
whether it appeared at that time that 
there was a medical emergency of such 
nature that delay would have been 
hazardous to life or health. 

     b)  After reviewing the distances to 
the private emergency room and to the 
nearest VA medical facility, and after 
considering the nature of the veteran's 
medical condition, the VA medical doctor 
should offer an opinion as to whether VA 
facilities were feasibly available and 
whether an attempt to use VA facilities 
beforehand would have been reasonable, 
sound, wise or practical.  

4.  After completion of the above, MAS 
should review the expanded record and 
determine if the benefit sought is 
warranted.  If the determination remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




